17-13381-scc        Doc 1175        Filed 06/05/19 Entered 06/05/19 12:59:07                    Main Document
                                                Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:
                                                                             Chapter 11
CM WIND DOWN TOPCO INC,
                                                                             Case No. 17-13381 (SCC)
                                          Reorganized Debtor.1


    ORDER (I) DENYING MOTION OF ANN MCMANUS FOR AN ORDER FOR RELIEF
    FROM THE PLAN INJUNCTION TO PURSUE LIQUIDATION OF CLAIM BY JURY
      TRIAL IN DISTRICT COURT AND (II) DENYING REORGANIZED DEBTOR’S
     INITIAL OBJECTION TO ADMINISTRATIVE EXPENSE CLAIM NUMBER 1102

         WHEREAS, on August 17, 2018, the above-captioned debtor (the “Reorganized Debtor”),

on behalf of itself and its affiliates that were former debtors in the above-captioned case (each such

affiliate, a “Former Debtor” and together with the Reorganized Debtor, the “Reorganized

Company”) filed the Reorganized Debtor’s Initial Objection to Administrative Expense Claim

Number 1102 [ECF No. 971] (the “Claim Objection”);2

         WHEREAS, on September 10, 2018, Ann McManus (“Claimant”) filed the Response of

Ann McManus to Reorganized Debtor’s Initial Objection to Her Administrative Expense Claim

Number 1102 [ECF No. 983];

         WHEREAS, on March 19, 2019, Claimant filed the Motion of Ann McManus for an Order

for Relief from the Plan Injunction to Pursue Liquidation of Claim by Jury Trial in District Court

[ECF No. 1139] (the “Stay Relief Motion”);

         WHEREAS, on April 9, 2019, the Reorganized Debtor filed the Reorganized Debtor’s

(I) Objection to Motion of Ann McManus for Relief from the Plan Injunction to Pursue Liquidation


1
     The last four digits of the Reorganized Debtor’s tax identification number are 9663. The location of the
     Reorganized Debtor’s service address is: 3280 Peachtree Road, N.W., Suite 2200, Atlanta, Georgia 30305.

2
     Capitalized terms used but not defined herein have the meaning ascribed to them in the Claim Objection.
17-13381-scc     Doc 1175     Filed 06/05/19 Entered 06/05/19 12:59:07            Main Document
                                          Pg 2 of 4



of Claim by Jury in District Court and (II) Supplemental Objection to Administrative Expense

Claim 1102 [ECF No. 1145];

       WHEREAS, on April 19, 2019, Claimant filed the Reply of Ann McManus to Reorganized

Debtor’s (I) Objection to Motion of Ann McManus for Relief from the Plan Injunction to Pursue

Liquidation of Claim by Jury in District Court and (II) Supplemental Objection to Administrative

Expense Claim 1102 [ECF No. 1154]; and

       WHEREAS, on May 1, 2019, by agreement among the parties and with the consent of the

Court, the Court held a hearing (the “Hearing”) on (I) the Stay Relief Motion and (II) the Claim

Objection; and

       WHEREAS, on the record of the Hearing, the Reorganized Debtor confirmed that it has

withdrawn the argument made in the Claim Objection that Claimant failed to file its administrative

expense claim (“Administrative Expense Claim 1102”) on or before July 5, 2018, the

Administrative Claims Bar Date; and

       WHEREAS, upon consideration of all the proceedings and submissions before the Court

and the arguments presented at the Hearing, the record of which is incorporated herein by

reference, the Court FINDS AND CONCLUDES AS FOLLOWS:

       A. The Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

           Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.) to consider

           the Claim Objection, the Stay Relief Motion, and the related submissions, and the relief

           requested therein constitute core proceedings pursuant to 28 U.S.C. § 157.

       B. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       C. Claimant alleges facts that, if proven, are sufficient to give rise to an expense of

           administration within the meaning of section 503(b) of the Bankruptcy Code to the



                                                2
17-13381-scc    Doc 1175       Filed 06/05/19 Entered 06/05/19 12:59:07            Main Document
                                           Pg 3 of 4



           extent such facts, if proven, give rise to liability under applicable non-bankruptcy law

           as alleged in Administrative Expense Claim 1102.

      NOW THEREFORE IT IS HEREBY ORDERED THAT:

      1.       The Stay Relief Motion is DENIED with prejudice for the reasons stated on the

               record.

      2.       The Claim Objection is DENIED without prejudice for the reasons stated on the

               record.

      3.       Any and all damages or other claims set forth in Administrative Expense Claim

               1102 that are based on, related to, or arise from pre-petition conduct or allegations

               are barred as untimely and discharged by the Plan.

      4.       This Court will retain jurisdiction over claims solely based on post-petition conduct

               alleged in Administrative Expense Claim 1102 and will proceed to conduct an

               evidentiary hearing on its merits (“Evidentiary Hearing”).

      5.       On July 29, 2019 at 10 a.m., the Court will hold a status conference regarding

               Administrative Expense Claim 1102 and the Evidentiary Hearing.

      6.       The Reorganized Debtor, the Claims and Noticing Agent, and the Clerk of this

               Bankruptcy Court are authorized to take all actions necessary or appropriate to give

               effect to this Order.




                                                 3
17-13381-scc    Doc 1175      Filed 06/05/19 Entered 06/05/19 12:59:07            Main Document
                                          Pg 4 of 4



      7.       This Court shall retain jurisdiction to hear and determine all matters arising from

               or related to the implementation, interpretation, and/or enforcement of this Order.


 Dated: June 5, 2019                           /S/ Shelley C. Chapman
 New York, New York                            THE HONORABLE SHELLEY C. CHAPMAN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                4
